ORDER
PER CURIAM.
On consideration of this court’s opinion of January 11, 1996, dismissing this appeal for lack of jurisdiction, the motion of appellant to reopen appeal and to consider appeal on its merits, and the consent of appellee thereto, and it appearing that the mandate issued on February 5,1996, it is
ORDERED that the motion of appellant to reopen appeal and to consider appeal on its merits is granted, this court’s mandate is withdrawn, the opinion of January 11, 1996, is vacated, and appeal no. 95-CV-51 is reinstated. It is
FURTHER ORDERED that this appeal is held in abeyance pending disposition of appeal no. 93-CV-1476, Carl v. Children’s Hospital.